DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 5-7, filed 07/09/2021, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including etching a) providing the two-dimensional material and the support, layer in a first state of strain; and b) applying the two-dimensional material and the support layer onto the target substrate whilst subjecting the two-dimensional material and the support layer to a tensile stressing force which produces a second state of strain in the two-dimensional material and the support layer; wherein the second state of strain is a strain of from 0.05 to 1.5 %; and the strain of the two-dimensional material in the second state of strain is higher than the strain of the two-dimensional material in the first state of strain, as disclosed in Claim 1.
	In the instant case, Damiano, JR. et al. (US 3,940,016) disclose a sample support structure comprising a sample support structure. The sample support structure contains 
	Accardi et al. (US 2013/0334579) disclose a method of making a graphene-based electrochemical sensor, comprises forming a graphene layer on a donor substrate, laminating a film of dry photoresist on the graphene layer, removing the donor substrate to obtain an intermediate structure comprising the film of dry photoresist and the graphene layer, and laminating the intermediate structure onto a final substrate with the graphene 
layer in electrical contact with first and second electrodes positioned on the final substrate. The film of dry photoresist is then patterned to form a microfluidic structure on the graphene layer and an additional dry photoresist layer is laminated over the structure.  In one type of sensor manufactured by this process, the graphene layer acts as a channel region of a field-effect transistor, whose conductive properties vary according to characteristics of an analyte introduced into the microfluidic structure. The layer of dry resist functions both as mechanical support for a subsequent step of transfer of the graphene onto a second substrate and as photosensitive layer used for the lithographic definition of micromachined fluidic channels. Furthermore, the dry resist, as transfer layer and as layer that can be defined lithographically preserves the graphene from mechanical 
stresses.  
Kim et al. (US 2017/0030009) discloses a porous support and a method of making and reinforced membrane containing the same. The porous support comprising a nanoweb in which nanofibers are accumulated in the form of a nonwoven fabric including a plurality of pores, wherein the nanoweb has a moisture saturation time of 1 second to 600 seconds. The porous support not only has excellent durability, heat resistance, and chemical resistance while exhibiting excellent air permeability and water permeability, but also has good hydrophilicity. The nanoweb may have a strain of 10 length % or less, preferably 5 length % or less.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898